PER CURIAM
Appellant seeks reversal of an order committing her to the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130(l)(a)(C). She contends that, contrary to the trial court’s ruling, the state failed to prove by clear and convincing evidence that, because of a mental disorder, she is a danger to herself. The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the order should be reversed. We agree, accept the state’s concession, and reverse the commitment order.
Reversed.